Order entered September 13, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00302-CV

            ASHRAF ABDELMONEIM MAHMOUD, Appellant

                                        V.

                  VALERIE GARCIA JACKSON, Appellee

                   On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2021-13398

                                   ORDER

      Before the Court is appellee’s September 10, 2021 unopposed motion for an

extension of time to file her brief on the merits. We GRANT the motion and

extend the time to October 11, 2021.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE